Citation Nr: 1042786	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received in order to 
reopen a claim of entitlement to service connection for dental 
trauma, to include for compensation as well as for dental 
treatment purposes. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran served on active duty from July 1984 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In August 2010, the Veteran testified at a videoconference 
hearing at the RO before the undersigned.  A copy of the 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied reopening the 
Veteran's claim of service connection for dental trauma; although 
notified of the denial, the Veteran did not initiate an appeal.

2.  None of the new evidence associated with the claims file 
since the April 2004 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for dental trauma, or raises a reasonable 
possibility of substantiating the claim for service connection 
for dental trauma.


CONCLUSIONS OF LAW

1.  The April 2004 RO rating decision that denied reopening the 
Veteran's claim for service connection for dental trauma is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).



2.  As evidence received since the RO's April 2004 denial is not 
new and material, the criteria for reopening the Veteran's claim 
for service connection for dental trauma have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the 
event that a VA notice error occurs regarding the information or 
evidence necessary to substantiate a claim, VA bears the burden 
to show that the error was harmless.  However, the appellant 
bears the burden of showing harm when not notified whether the 
necessary information or evidence is expected to be obtained by 
VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled 
together out of unrelated decisional and post-decisional 
documents, such as rating decisions and statements of the case.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  
However, after a notice deficiency has occurred, there are ways 
of showing that the purpose of VCAA notice was not frustrated.  
Two ways of showing this include: defects in notice were cured by 
actual knowledge on the part of the appellant and establishing 
that a reasonable person could be expected to understand what was 
still needed based on the notice provided.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As for the petition to reopen the claim of entitlement to service 
connection for dental trauma, the notice letter provided to the 
Veteran by the RO in August 2006 included the criteria for 
reopening a previously denied claim of entitlement to service 
connection, the criteria for establishing entitlement to service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that adequate 
notice has been provided, as he was informed about what evidence 
was necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denial.


However, to the extent that the RO did not clearly notify the 
Veteran of the evidence and information that was necessary to 
reopen his claim or the criteria for establishing entitlement to 
service connection for dental trauma, the Board finds any such 
error in notification to be harmless.

The Board observes that during the pendency of that claim, the 
Veteran has been represented by an accredited representative, who 
is well aware of the requirements of the VCAA and the elements 
needed to substantiate the Veteran's claim, and such 
representative has submitted argument during the course of this 
appeal.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding 
that VCAA notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments made 
to the RO).  In addition, the Veteran's testimony before the 
Board showed that he clearly had actual knowledge that in order 
to support his claim, including demonstrated actual knowledge of 
the basis of the previous final denial and evidence necessary to 
reopen the claim.  The fact that he needed to submit new and 
material evidence was referenced and acknowledged by the Veteran.  
See Hearing Transcript (T.) at pgs. 2 and 11.  He also discussed 
whether there was evidence of a dental condition from in-service 
trauma, which had been the underlying basis for the past denial 
of his claim for compensation.  See T. at pgs. 3-4, 7, 11-14.  
Indeed, the transcript from the Veteran's hearing before the 
undersigned clearly shows that he was informed of the type of 
evidence needed to reopen his claim.

As the record shows that the Veteran has actively participated in 
presenting arguments in support of his petition to reopen a claim 
of entitlement to service connection for dental trauma, and has 
in fact expressed his understanding of the information and 
evidence necessary to substantiate this issue, the Board 
concludes that any 38 U.S.C.A. § 5103(a) - complaint notice error 
in this case did not preclude him from effectively participating 
in the processing of his claim.  

With respect to the Dingess requirements, in August 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  

With that letter, the RO effectively satisfied the notice 
requirements with respect to the issue on appeal, which was 
subsequently readjudicated in a July 2008 statement of the case 
and November 2008 supplemental statement of the case.  Under 
these circumstances, the Board finds that adequate notice was 
provided to the Veteran prior to the transfer and certification 
of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment and personnel 
records as well as VA treatment records.  The Veteran submitted 
written statements discussing his contentions as well as 
treatment records and statements from two private treatment 
providers.  He was also provided an opportunity to set forth his 
contentions during the hearing before the undersigned in August 
2010.

Additionally, in August 2010, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the August 2010 hearing, the undersigned Veterans 
Law Judge identified the issue on appeal.  See T. at p. 2.  Also, 
information was solicited regarding the nature of his in-service 
and, of significant import, the extent of the injury to his 
mouth, i.e., whether lost teeth as a result of the injury.  See 
T. at p. 4.  Therefore, not only was the issue "explained . . . 
in terms of the scope of the claim for benefits," but "the 
outstanding issues material to substantiating the claim" were 
also fully explained.  See Bryant, 23 Vet. App. at 497.  
Additionally, although potential outstanding treatment records 
were identified, the Veteran ultimately testified that those 
records were no longer available.  T. at 6.  As such, the Board 
finds that, consistent with Bryant, the undersigned Veterans Law 
Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
and that the Board may proceed to adjudicate the claim based on 
the current record.

VA need not conduct an examination with respect to the claim of 
whether new and material evidence has been received to reopen 
previously denied claim of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim 
to reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant had 
not presented new and material evidence.)  Therefore, a remand 
for a VA examination is not warranted for this matter.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2010).



In light of the above, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, the 
next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).  Further, service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

Further, under current VA regulations, compensation is only 
available for certain types of dental and oral conditions listed 
under 38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is due 
to loss of substance of body of maxilla or mandible.  See 
Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the 
teeth, bone loss through trauma or disease such as to 
osteomyelitis must be shown for purposes of compensability.  The 
loss of the alveolar process as a result of periodontal disease 
is not considered disabling.  See Note to Diagnostic Code 9913, 
38 C.F.R. § 4.150 (2010).

The regulation pertinent to service connection of dental 
conditions for treatment purposes is 38 C.F.R. § 3.381, which 
provides as follows:

(a) Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
§17.161 of this chapter.

(b) The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or whether 
the Veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not be 
considered evidence of aggravation of a condition that was noted 
at entry, unless additional pathology developed after 180 days or 
more of active service.

(d) The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal at 
entry will be service-connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service-connected if they were extracted, 
or if the existing filling was replaced, after 180 days or more 
of active service.  (3) Teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they were 
filled during service.  However, new caries that developed 180 
days or more after such a tooth was filled will be service-
connected.  (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if extraction 
was required after 180 days or more of active service.  (5) Teeth 
noted at entry as non-restorable will not be service-connected, 
regardless of treatment during service.  (6) Teeth noted as 
missing at entry will not be service-connected, regardless of 
treatment during service.

(e) The following will not be considered service-connected for 
treatment purposes: (1) Calculus; (2) Acute periodontal disease; 
(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was due to 
combat or in-service trauma; and (4) Impacted or malposed teeth, 
and other developmental defects, unless disease or pathology of 
these teeth developed after 180 days or more of active service.

(f) Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 days 
or more of active service.

38 C.F.R. § 3.381 (2010).

Legal authority describes various categories of eligibility for 
VA outpatient dental treatment, to include Veterans having a 
compensable service-connected dental condition (Class I 
eligibility); one-time treatment for Veterans having a 
noncompensable service-connected dental condition (Class II 
eligibility); those having a noncompensable service-connected 
dental condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); those who were 
detained as a POW (Class II(b) and Class II(c) eligibility); 
those who made prior applications for, and received, dental 
treatment from VA for noncompensable dental conditions but were 
denied replacement of missing teeth that were lost during any 
period of service prior to his or her last period of service 
(Class IIR (Retroactive) eligibility); those having a dental 
condition professionally determined to be aggravating disability 
from an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation or 
who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. Chapter 
31 (Class V eligibility) and those who are scheduled for 
admission or who are otherwise receiving care and services under 
Chapter 17 of 38 U.S.C., where dental care is medically necessary 
(Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2010).

Although the Veteran has perfected an appeal concerning whether 
new and material evidence has been submitted to reopen a claim 
for service connection for dental trauma, the Court has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  

Parenthetically, it should be noted that for the purposes of 
determining whether a veteran has treatment eligibility, the term 
"service trauma" does not include the intended effects of 
treatment provided during the Veteran's military service.  The 
regulations are intended to cover dental trauma involving 
external, sudden-force injury, such as a combat wound to the 
teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson v. 
Shinseki, 23 Vet. App. 56, 60-61 (2009).  
 
Factual Background and Analysis

Historically, service dental treatment records detailed that the 
Veteran was hit in the mouth while playing football in October 
1987.  It was noted that a private emergency room stitched his 
lip.  Additional service dental records dated in October 1987 
reflected findings of slight mobility of #7, #8, #9, and #10 as 
well as possible fracture versus ligament trauma of #7, #8, #9, 
#10, #24, and #25.  It was concluded that there were no fractures 
of teeth or associated structures at that time.  Treatment notes 
dated in October and November 1987 showed that the Veteran was 
healing and was within normal limits.   

A December 1994 VA dental examination report detailed complaints 
of swelling gums that bleed as well as occasional pain in two 
maxillary teeth that were hit during in-service trauma.  Clinical 
findings were listed as no malfunction of the mandible, no loss 
of tissue or bone, and no deformities.  The examiner noted a 
suggestion of widening of the lamina dura around #8 and #9, but 
no definitive periapical pathology.  He listed diagnoses of 
marginal gingivitis, partial absence of teeth without prosthesis, 
and history of trauma of maxillary anterior teeth and lip.  

In an October 1999 rating decision, the RO denied entitlement to 
service connection for a dental injury, finding that the Veteran 
did not have a dental injury from in-service trauma.  It was 
noted that although dental records showed a mouth injury in 
October 1987 with loose teeth, there was no fractures of teeth or 
associated structures.  

Although notified of the October 1999 denial, the Veteran did not 
initiate an appeal of that determination.  As such, that decision 
is final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In March and April 2004, the Veteran alleged that he suffered 
dental trauma while in service after receiving a blow to the 
mouth in October 1987.   This correspondence was construed as a 
petition to reopen his claim for service connection.

In an April 2004 rating decision, the RO denied reopening the 
Veteran's claim of entitlement to service connection for dental 
trauma.  It was noted that evidence submitted in connection with 
the claim did not constitute new and material evidence as it did 
not relate to an unestablished fact necessary to substantiate the 
claim and did not raise a reasonable possibility of 
substantiating a claim.  

Although notified of the April 2004 denial, the Veteran did not 
initiate an appeal of that determination.  As such, that decision 
is final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302, 20.1103.

A November 2005 VA Form 10-7131 (Exchange of Information and 
Request for Administrative and Adjudicative Action) reflected 
that the Veteran should be evaluated for dental trauma.  The 
claim was then referred to the VA Medical Center (VAMC) as a 
"treatment" claim.  In a January 2006 dental rating sheet, it 
was noted that the Veteran had no dental trauma disabilities and 
was not a prisoner of war (POW).  In a March 2006 letter, the 
VAMC notified the Veteran that a review of his military records 
revealed that he had no compensable service-connected dental 
disabilities, nor was he entitled to outpatient dental treatment 
under any other laws administered by VA.  The Veteran did not 
appeal this determination.   

In February 2006, the Veteran submitted a notice of disagreement 
(NOD) with the rating decision that denied entitlement to service 
connection for dental trauma.  In an April 2006 letter, the RO 
indicated that the April 2004 rating decision had become final 
and that his right to appeal that decision had expired.

In June 2006, the Veteran again claimed entitlement to service 
connection for dental trauma.  He asserted that the VA 
examination he received was flawed, as the examiner examined the 
wrong teeth. 

This appeal arises from the RO's October 2006 rating decision 
that found no new and material evidence had been submitted to 
reopen the Veteran's claim for service connection for dental 
trauma.  Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been submitted in 
this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); see also Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's previously 
and finally denied claims).

Evidence added to the claims file since the April 2004 denial 
includes statements from the Veteran and his representative; QTC 
VA examination reports dated May 2004 and January 2005; a copy of 
the December 1994 VA dental examination report; private treatment 
records; VA treatment records dated from May 2004 to February 
2007; copies of service dental treatment records; an August 2006 
statement from a private dentist identified as G. M. D., D.D.S.; 
an August 2008 statement from a dental hygienist; and an August 
2010 videoconference hearing transcript.

In his August 2006 statement, a private dentist, G. M. D., 
D.D.S., indicated that the following were chart notes of a 
December 2005 clinical examination of the Veteran.  The Veteran 
was noted to complain of intermittently painful lower anterior 
teeth.  It was indicated that those teeth were traumatized while 
the patient was playing football during service.  Clinical 
observations were listed as lower anterior teeth with no mobility 
or pain to percussion, luxation, or biting.  It was noted that 
sensitivity occurred when palpating mucobuccal fold of the area 
of #25 and #26.  X-ray findings revealed slight radiolucencies on 
apecies of #25 and #26 while vitality testing showed normal 
readings on #23, #24, and #26 responding to a stimulation range 
of 5 to 6.  Further vitality testing showed #26 had an abnormal 
response to vitality testing even when stimulated to a range 
above 36.  The Veteran was referred for further evaluation and 
root canal therapy.  

In his November 2006 NOD, the Veteran asserted that his dental 
trauma warranted at least a noncompensable rating.  He further 
contended that records showed that his January 1995 VA dental 
examination was inadequate and/or defective, as the examiner only 
examined #8 and #9 teeth but his service record detailed ligament 
trauma to #7, #8, #9, #10, #24, and #25.

In an August 2008 statement, a private dental hygienist, T. T., 
R.D.H., B.S., indicated that the Veteran has a stable dentition 
with carious lesions that have been restored on all posterior 
teeth.  Anterior teeth were listed as stable with evidence of 
trauma to the anterior maxillary and mandibular teeth due to 
widened periodontal ligaments.  She opined that the trauma in the 
Veteran's dentition may have been caused from a previous injury 
or blow to the mouth while he was in the military, concluding 
that complications due to mouth trauma can sometimes manifest for 
years and produce dental symptoms later.  

During his August 2010 videoconference hearing, the Veteran 
asserted that he experienced dental trauma during service and 
that his teeth continued to bother him throughout his military 
career.  He indicated that he currently has severe pain in his 
teeth.

As an initial matter, copies of a December 1994 VA dental 
examination report and dental service treatment records are not 
considered "new" and are duplicative of evidence previously 
considered by the RO in the April 2004 rating decision.

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  However, 
none of this evidence is "material" for purposes of reopening 
the claim of service connection for dental trauma because it does 
not raise a reasonable possibility of substantiating the claim.  
First, the new evidence of record does not reflect that the 
Veteran suffers from a compensable dental condition related to 
in-service mouth injury.  The new evidence also fails to show 
trauma that caused a loss of substance of the body of the maxilla 
or mandible resulting in a loss of teeth.  There is also no 
suggestion that the Veteran had any other condition listed as 
compensable dental and oral conditions under the rating schedule 
in 38 C.F.R. § 4.150.  

Additionally, as noted above, service connection of dental 
conditions for treatment purposes is warranted for findings of 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, or periodontal disease.  While new evidence 
of record detailed findings of sensitivity on palpation of 
mucobuccal fold of the area of #25 and #26, slight radiolucencies 
on apecies of #25, and widened periodontal ligaments as well as 
two medical opinions that found the Veteran suffered from trauma 
in his dentition or complications due to his in-service mouth 
injury, the Board notes that the new evidence of record simply 
does not reflect that the Veteran suffers from any of the 
service-connected noncompensable dental conditions or 
disabilities related to his in-service dental injury that 
warrants entitlement to service connection for treatment 
purposes.  

Statements from the Veteran and his representative revealed 
repeated contentions that the Veteran suffers from tooth pain as 
well as duplicative descriptions of the Veteran's in-service 
dental trauma.  Aside from the fact that these assertions are, 
essentially, cumulative of such other assertions as were 
previously of record, the Board emphasizes that testimony simply 
reemphasizing the position previously considered in the prior 
final rating decision is not new or sufficient to reopen the 
claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992); see also 
Anglin v. West, 11 Vet. App. 361, 368 (1998).

Finally, in a recent case, the Board notes that the Court 
interpreted the language of 38 C.F.R. § 3.156(a) as creating a 
low threshold and viewed the phrase "raises a reasonable 
possibility of substantiating the claim" as enabling rather than 
precluding the reopening of a claim.  The Court emphasized that 
the regulation is designed to be consistent with 38 C.F.R. § 
3.159(c)(4), which does not require new and material evidence as 
to each previously unproven element of a claim.  It was indicated 
that it would be illogical to require that a claimant submit 
medical nexus evidence when he has provided new and material 
evidence as to another missing element, as it would force the 
veteran to provide medical nexus evidence to reopen his claim so 
that he could be provided with a medical nexus examination by 
VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010).

Unlike Shade, the Board has not failed to properly apply 38 
C.F.R. § 3.156(a) to the evidence presented in the current claim 
to reopen.  Here, as noted in detail above, new evidence of 
record was not found to be material as it did not relate to an 
unestablished fact necessary to substantiate the claim.  Evidence 
previously of record indicated that the Veteran did not have a 
dental injury/disability from in-service trauma.  Newly submitted 
evidence of record, while showing treatment for current dental 
symptomatology as well as nexus between those findings and a 
documented in-service mouth injury, still failed to show that the 
Veteran suffers from a compensable or noncompensable dental 
condition related to his in-service dental injury that warrants 
entitlement to service connection for compensation or for 
treatment purposes.  When considering newly submitted evidence in 
conjunction with the evidence previously of record, the Board has 
not required the Veteran to submit evidence as to each previously 
unproven element of his claim.  

Additionally, the concurring opinion in the Shade decision 
specifically pointed out that if evidence supporting the claim is 
insufficient to trigger the duty to assist when old and new 
evidence is considered together, then the new-and-material 
standard has not been meet and the claim should not been 
reopened.  It was further noted that reopening a claim only to 
deny it without providing assistance would be a hollow, technical 
decision and that there was no reason to expend agency resources 
on a semantic determination that is not tied to a meaningful 
procedural duty.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. 
Nov. 2, 2010) (Lance, J., concurring).  In this case, the Board 
notes that evidence supporting the Veteran's claim is 
insufficient to trigger the duty to assist under VCAA.

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim of service connection for 
dental trauma has not been received.  As such, the requirements 
for reopening the claim are not met, and the April 2004 denial of 
the claim remains final.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


ORDER

New and material evidence has not been received in order to 
reopen a claim of entitlement to service connection for dental 
trauma.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


